Exhibit 10.73

James M. Canon

3105 Legation St NW

Washington DC 20015

Dear Mark:

It is a pleasure to offer you the position of Senior Vice President, Chief
Product Officer at Autobytel Inc. Please be reminded that our offer of
employment is contingent upon completion of our background check and your
reviewing and accepting the terms of our various pre-hire and new-hire
documents, including the employee handbook, the Confidentiality Agreement, the
Arbitration Agreement, the Securities Trading Policy, and the Code of Conduct
and Ethics for Employees, Officers and Directors. Following is a summary of our
offer:

 

Position:    Senior Vice President, Chief Product Officer Semi-Monthly Rate:   
$11,041.67 ($265,000.00 Annualized) Hire Date:    July 10, 2006 Stock Options:
   300,000 subject to applicable securities laws. Bonus Opportunity:    Target
bonus opportunity is up to 45%, on an annual basis based on achievement of
specified objectives. Specific objectives and plan details to be outlined in a
separate document and incorporated herein by reference. Bonus will be prorated
based upon actual time worked within the first year of employment. Relocation:
   Autobytel will pay (coach airfare and hotel) for one house hunting trip, up
to five (5) days, for you and your spouse.    Autobytel will cover shipment of
your household goods, including up to two (2) automobiles; recreational vehicles
are not eligible for shipment.    Autobytel will cover the closing costs on the
sale of your current primary residence and the purchase of a new primary
residence in the Orange County area as described below. Taxes are not eligible
for reimbursement. On the sale of your current home, we will cover customary
reasonable real estate broker fees not to exceed 6%, reasonable legal fees,
title costs and similar reasonable out of pocket expenses. For the purchase of a
new primary residence, we will cover mortgage origination and financing fees not
to exceed two points, reasonable legal fees, title costs and similar reasonable
out of pocket expenses. You will have one year from your date of hire to submit
for reimbursement of expenses relating to the purchase of a new primary
residence.    Autobytel will cover commuting costs (coach air/hotel/meals/rental
car) not to exceed once weekly and with the best effort to minimize costs
through August 31, 2006. Commuting costs will be covered in accordance with the
Autobytel Travel and Expense Reimbursement policy. We expect that your
relocation will take place no later than August 31, 2006.



--------------------------------------------------------------------------------

  

Autobytel will provide a one-time miscellaneous household expenses of $5,000 to
cover expenses incurred in connection with your relocation and to put your new
residence into move-in condition in an amount not to exceed five thousand
dollars ($5,000.00). This one-time item will be paid within 10 days of notice
that you purchased a new residence in Orange County, California.

 

The relocation and commuting costs paid by Autobytel will be grossed up for any
income taxes levied thereon.

Severance:    You will be eligible for severance as provided in the attached
letter which will be entered into by the parties on your date of hire.

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement and the Arbitration Agreement, which will apply during
your employment with the Company and thereafter. Two originals of each of these
agreements are enclosed for your review. Upon acceptance of this offer of
employment, please sign and/or date in the designated areas, and return two
signed originals of each directly to me. Jim Riesenbach, Autobytel Inc.’s
President & CEO, will then sign and return one complete package to you for your
records.

Enclosed you will also find information regarding our benefits package. Please
review the information, fill out as much as possible, and bring it with you on
your first day of employment. If you have any questions or concerns they will be
addressed during your new hire orientation or you may contact Terry Brennan at
(949) 862-3058.

This offer of employment is contingent on your ability to comply will all
applicable State and Federal regulation, including without limitation
requirements relating to the I-9 employment authorization verification process.
A list of acceptable documents is enclosed. Please bring documents to verify
employment eligibility on your first day of work.

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Mark, while we sincerely hope your employment relationship with Autobytel Inc.,
will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc., may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer. Specifically,
Autobytel expects that you will comply with any notification requirements of any
agreement with your former employer, and Autobytel will adjust your start date
accordingly to accommodate any required notice period.



--------------------------------------------------------------------------------

Autobytel further expects that you will comply with any confidentiality
provisions of any agreement with your former employer. Moreover, and regardless
of whether you have a written agreement with such former employer, Autobytel
does not want you to disclose to us or provide copies of any confidential,
proprietary or trade secret information from such former employer.

This offer shall expire 7 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 862-1324. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc., team.

 

/s/ Mark Canon Mark Canon

Best regards,

 

Autobytel Inc. /s/ Mark Ernst Mark Ernst V.P., Human Resources /s/ James E.
Riesenbach James E. Riesenbach CEO and President